Citation Nr: 9907409	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-27 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel




INTRODUCTION

The veteran had active duty from May 1960 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for asthma 
and sleep apnea.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the veteran's bronchial asthma and his period of active 
military service or some incident thereof.  

3.  There is no competent medical evidence of a nexus between 
the veteran's sleep apnea and his period of active military 
service or some incident thereof.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bronchial asthma is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

2.  The veteran's claim of entitlement to service connection 
for sleep apnea is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

According to service medical records, the veteran presented 
in June 1974 with a week-long history of rhinorrhea, dry 
cough, scratchy throat, and a scratchy feeling in the eyes.  
On examination, the right conjunctiva was inflamed and 
reddened.  Examination was otherwise normal.  The assessment 
was probable allergic rhinitis.  The veteran returned in 
January 1975 with a non-productive cough, a sore throat, and 
body aches.  Examination of the nose revealed red and swollen 
turbinates covered with clear mucous.  There was mild 
erythema of the throat with vesicles on the tonsils and post-
nasal drainage.  The impression was viral syndrome.  In May 
1976, the veteran complained of a sore throat and mild cough.  
The pharynx was erythematous.  The assessment was upper 
respiratory infection.  In February 1980, the veteran 
reported having a sore throat, productive cough, and fever 
for two days.  On examination, the pharynx was injected and 
there was nasal congestion.  His lungs were clear  The 
impression was upper respiratory infection.  

The veteran's February 1980 retirement examination was 
negative for any physical abnormality.  It was noted that 
chest X-ray showed normal lungs, though poor inspiration was 
noted.  In connection with the retirement physical, the 
veteran underwent a pulmonary function screening.  Spirometry 
showed a moderately restrictive ventilatory defect.  
Specifically, there was decreased forced vital capacity with 
normal expiratory flows, which identified restriction as seen 
with diffuse interstitial, alveolar, vascular, and lymphatic 
lung disease.  The report also noted that such findings could 
also be produced by lung resection, mass lesions, chest wall 
disease, and poor patient effort.  On the accompanying report 
of medical history, the veteran reported no history of 
chronic or frequent colds, chronic cough, asthma, shortness 
of breath, or frequent trouble sleeping.     
 
The RO obtained the veteran's VA medical records dated from 
November 1994 to April 1995.  He initially presented in 
November 1994 with complaints of snoring 


with possible sleep apnea.  He was referred to the sleep 
clinic for evaluation in December at which time he reported a 
tendency to become sleepy during the day for the past one and 
one-half to two years.  He usually took a 60 to 90 minute nap 
after work.  The veteran reported being a loud snorer for the 
past 15 to 20 years.  He reported having asthma, but denied 
exertional dyspnea.  Examination revealed a small oropharynx 
and moderately sized tonsils.  The impression was to rule out 
sleep apnea.  A polysomnography was performed later in 
December.  The results were consistent with a diagnosis of 
severe obstructive sleep apnea syndrome.  The recommendations 
were weight loss and a trial on nocturnal nasal continuous 
positive airway pressure (CPAP), which was to be performed in 
the sleep lab in January 1995.  A polysomnography report 
dated in January 1995 demonstrates a diagnosis of obstructive 
sleep apnea syndrome (in partial remission with use of CPAP).  
The recommendations were weight loss and use of CPAP during 
sleep.  Notes dated in April 1995 demonstrate that the 
veteran felt better rested after several months of using 
CPAP.    

The RO also obtained the veteran's medical records from 
Wright-Patterson Air Force Base.  In April 1992, he 
complained of nighttime wheezing for approximately one month, 
chest congestion, and coughing up a mild amount of mucous.  
He had no history of asthma.  Examination was positive for 
bilateral wheezing, even after cough.  It was noted that 
chest X-ray showed chronic changes in both lungs.  There were 
no signs of pneumonia, but possibly a slight chronic 
bronchitic pattern.  The assessment was possible nocturnal 
asthma, cannot rule out bronchitis.  Notes dated in May 1992 
show a follow up for acute bronchitis, probably with some 
asthma.  The veteran had been started on antibiotics and an 
Albuterol inhaler.  He had noticed rather dramatic 
improvement.  The assessment was probable asthmatic 
bronchitis, resolved.  During an August 1992 follow up, the 
veteran reported doing better but still having intermittent 
wheezing.  The assessment was possible bronchospasm or 
possible asthma.  He was to continue using the inhaler.  The 
veteran had continued symptoms in September 1992, including 
some wheezing with exertion that stopped after five to ten 
minutes of exercise.  The assessment was possible exertional 
bronchospasm.  It was noted in December 1992 that use of an 

inhaler helped symptoms.  The diagnosis was exertional 
reactive airway disease.  Notes dated in January 1993 
indicate a diagnosis of reactive airway disease.  Additional 
progress notes through January 1995 show complaints and 
treatment of bronchitis, reactive airway disease, and asthma.  

In the May 1996 substantive appeal, the veteran states that 
he had symptoms of asthma in service, even though the 
disorder was not diagnosed.  He had frequent colds, shortness 
of breath, and coughing.  He contends that the asthma would 
have been diagnosed in service if the proper tests had been 
done.  The veteran also asserts that he had symptoms of sleep 
apnea while in service.  He claims that he had no problems 
sleeping or snoring before entering the service and started 
snoring in about 1974.  He was diagnosed as having sleep 
apnea in 1995.  The veteran commented that he was discharged 
from service in 1980, before sleep apnea was a commonly known 
illness.  He contends that if more information and testing 
had been at the time, he would have been diagnosed with sleep 
apnea in service.      

In June 1996, the veteran submitted a statement from his 
wife.  She indicated that the veteran began snoring in the 
early 1970s and progressively worsened.  He was always tired 
and took a short nap after work.  He sometimes fell asleep 
during a conversation without knowing it.  She had insisted 
that the veteran get evaluated for possible sleep apnea.   

In July 1998, the veteran underwent a VA examination.  The 
examiner, after reviewing the available medical records, 
indicated that the veteran was unable to pass a pulmonary 
function test in 1974 in service.  He was diagnosed at a VA 
facility in 1995 as having sleep apnea.  The veteran stated 
that he developed asthma in 1993.  He presented with symptoms 
of an upper respiratory infection and was told he had asthma.  
He was treated with steroids and inhalers.  Physical 
examination demonstrated no evidence of pulmonary 
hypertension, right ventricular hypertrophy, cor pulmonale, 
or congestive heart failure.  Pulmonary function testing 
revealed moderate obstructive ventilatory defect and evidence 
of severe gas trapping.  Chest X-rays did not reveal any 
infiltrates in the lungs.  However, there 

was evidence of old, healed granulomatous disease.  The 
impression was suboptimal inspiration, cardiomegaly with old 
healed granulomatous disease.  The pertinent diagnoses were 
obstructive sleep apnea and asthma by history.      


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Considering the evidence of record, the Board finds that the 
claim for service connection for bronchial asthma is not well 
grounded.  To the extent the veteran relates having asthma-
like symptoms in service, the Board presumes the truthfulness 
of those statements for purposes of determining whether the 
claim is well grounded.  Robinette, 8 Vet. App. at 77-78; 
King, 5 Vet. App. at 21.  However, the claim is not well 
grounded because there is no competent medical evidence of a 
nexus between the claimed in-service symptoms and the asthma 
diagnosed many years after service.  Epps, 126 F.3d at 1468.  
The Board emphasizes that the veteran was treated several 
times in service for upper respiratory infections.  The 
veteran argues that he had symptoms of asthma in service but 
that it was not properly diagnosed.  Be that as it may, the 
veteran is a lay person not trained in the treatment or 
diagnosis of respiratory disorders.  His personal opinion as 
to the proper diagnosis of the symptoms in service or the 
relationship between those symptoms and his current asthma 
does not constitute competent medical evidence required of a 
well grounded claim.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  In this case, there is no medical 
evidence showing a relationship between the asthma and 
service, or showing that the symptoms demonstrated in service 
were in fact symptoms of asthma.  

Similarly, the Board finds that the claim for service 
connection for sleep apnea is not well grounded.  The veteran 
is currently diagnosed as having the disorder.  He and his 
wife state that he had snoring problems in service and was 
always tired.  For purposes of determining whether the claim 
is well grounded, the Board presumes the truthfulness of 
these statements.  Robinette, 8 Vet. App. at 77-78; King, 5 
Vet. App. at 21.  However, although snoring and tiredness may 
be symptoms of sleep apnea, they are not always indicative of 
the disorder.  An opinion by a trained medical professional 
is required to determine whether such manifestations are in 
fact symptoms of sleep apnea.  Again, the veteran's lay 
opinion on the subject is not competent medical evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.   

Thus, under these circumstances, the Board finds that the 
veteran has not submitted a well grounded claim for service 
connection for bronchial asthma or sleep apnea.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to resubmit a claim for service 
connection for bronchial asthma and sleep apnea, he should 
submit medical evidence showing that each current disorder is 
in some way related to his period of active military service.  
Robinette, 8 Vet. App. at 77-78.

ORDER

The appeal for entitlement to service connection for 
bronchial asthma is denied.  

The appeal for entitlement to service connection for sleep 
apnea is denied.  



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

